     Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 1 of 34


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DEV RAMACHANDRAN                             §
     plaintiff                               §              CA No. ____________________
                                             §
CHASWARE GROUP, LLC D/B/A                    §
PATIENT ACCOUNTING SERVICE                   §
CENTER, LLC D/B/A                            §              JURY TRIAL DEMANDED
GETIXHEALTH, LLC;                            §
TRIVEST PARTNERS, LLC,;                      §
CHARLES BRACKEN, Individually, &             §
KEVIN LONERGAN, Individually                 §
     defendants                              §


                          PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW PLAINTIFF DEV RAMACHANDRAN (“Plaintiff”) and files this his

Original Petition complaining of Defendants Chasware Group, LLC d/b/a Patient Accounting

Service Center, LLC, d/b/a GetixHealth, LLC, Trivest Partners, LLC, and Charles Bracken, CEO

of GetixHealth, individually, (“Defendants” or “Getix et al”), and for cause therefore would shoe

the Court as follows:

                                          I. PARTIES

1.     Plaintiff Mr. Dev Ramachandran is an individual residing in Travis County, Austin, Texas.

2.     Defendant Chasware Group, LLC d/b/a Patient Accounting Service Center, LLC, d/b/a

       GetixHealth, LLC is a Limited Liability Company, whose principal place of business is in

       Houston, Texas. This Defendant may be served with process by service upon its

       registered agent, CSC Lawyers Incorporating Service Company, 211 East 7th Street,

       Austin, Texas, 78701-3218.

3.     Defendant Charles Bracken, CEO of Defendant GetixHealth, LLC may be served with

       process by service upon his registered agent, CSC Lawyers Incorporating Service

Ramachandran v. GetixHealth et al                                                    Page 1 of 34
     Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 2 of 34


       Company, 211 East 7th Street, Austin, Texas, 78701-3218.

4.     Defendant Kevin Lonergan, President of Defendant GetixHealth, LLC may be served with

       process by service upon his registered agent, CSC Lawyers Incorporating Service

       Company, 211 East 7th Street, Austin, Texas, 78701-3218.

5.     Defendant Trivest Partners is an entity with a majority / controlling share in GetixHealth,

       and is located in Coral Gables, Florida.

                                 II. JURISDICTION & VENUE

6.     This Court has Jurisdiction over the claim because the Plaintiff has asserted a claim arising

       under Federal Law; specifically 42. U.S.C. §1981, 42 U.S.C. 2000e et seq., and 28 U.S.C.

       §1343. Jurisdiction is also proper as a matter of diversity as the amount in controversy

       exceeds $75,000.00 USD. Defendants Charles Bracken and GetixHealth qualifies as an

       “employer” under §21.002(8)(a).

7.     Venue is proper under this District because the Defendants have significant business

       interests in this district, and it is the District of Residency of a Corporation in a state with

       multiple districts, pursuant to 28 U.S.C. §§1391 (b)(2) & (d).

           III. TITLE VII EXHAUSTION OF ADMINISTRATIVE REMEDY

8.     Mr. Ramachandran’s claims for racial discrimination and retaliation are partially based on

       Title VII of the Civil Rights Act of 1964, as catalogued in 42. U.S.C. 2000e et seq..

       Exhaustion occurs (i) when the plaintiff files a timely charge with the EEOC, and (ii)

       receives a statutory notice of right to sue. See Dao v. Auchan Hypermarket, 96 F.3d 787,

       788-89 (5th Cir. 1996).

9.     Regarding the first requirement, Mr. Ramachandran filed his EEOC claims timely,

       Charge No. 31C-2019-00278 against GetixHealth, mailed August 26th, 2020.


Ramachandran v. GetixHealth et al                                                         Page 2 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 3 of 34


10.    Regarding the second requirement, Mr. Ramachandran received a statutory notice of right

       to sue from the EEOC, and he is timely filing suit after having received that notice.

       Accordingly, Mr. Ramachandran has exhausted his administrative remedies under TITLE

       VII.

               IV.   1981 EXHAUSTION OF ADMINISTRATIVE REMEDY

11.    Mr. Ramachandran’s claims for race discrimination are partially based on 42 U.S.C.

       §1981. Section 1981 claims have no exhaustion requirement. See Williams v. E.I. du

       Pont de Nemours, 154 F. Supp. 3d 407, 420 (M.D. La. 2015). Ms. McClain’s Section

       1981 race discrimination claims are subject to a four-year statute of limitations. See, e.g.,

       White v. BFI Waste Servs., LLC, 375 F.3d 288, 292 (4th Cir. 2004) (“[C]laims of

       discrimination in compensation [under § 1981] arise under the 1991 amendments” and

       thus, are subject to the four-year statute of limitations.).

12.    Pursuant to the language of 42 U.S.C. § 1981 et seq, there is no administrative filing

       requirement with any agency under the purview of the United States government, hence

       no requirement to be met prior to bringing a claim, under this statute, in a court of

       competent jurisdiction.

13.    Pursuant to 28 U.S.C. § 1658(a), there is a four (4) year statute of limitations on any claim

       brought under 42 U.S.C. § 1981. As the incident(s) made the crux of this case occurred

       between approximately June 15th, 2017 and April 2nd, 2018, Plaintiff affirms that cause is

       brought within the statute of limitations.

14.    As GetixHealth and Trivest Partners are not government entities or contractors, and Mr.

       Charles Bracken is not an employee of the United States government, or any state or

       municipal agency therewith, an individual cause is not needed under 42 U.S.C. § 1983.


Ramachandran v. GetixHealth et al                                                      Page 3 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 4 of 34


                                 V.   FACTUAL ALLEGATIONS

15.    Mr. Dev Ramachandran joined GetixHealth on or about May 23, 2016. Mr. Charles

       Bracken, CEO of GetixHealth, hired Dev himself, and placed him under the management

       of Kevin Lonergan, President. As a Senior Vice President of Sales, Mr. Ramachandran

       was responsible for bringing very large organic sales to GetixHealth. Mr. Charles Bracken

       served as the CEO of GetixHealth. Mr. Kevin Lonergan served as the President of

       GetixHealth during all times relevant.

16.    During his tenure as Mr. Ramachandran’s immediate supervisor, Mr. Lonergan never

       spoke to Mr. Ramachandran – not in person, not via text message, not over the phone,

       and no communications by email. However, he did speak to Eric Ostrosky (Caucasian)

       another direct report of Mr. Lonergan’s. Mr. Ramachandran was systematically isolated,

       denied training, guiding, and input, and was consistently left out of meetings which were

       integral and essential to the completion of Mr. Ramachandran’s duties and responsibilities.

17.    This passive discrimination and harassment, while not affirmatively attacking Mr.

       Ramachandran, did accomplish the goal of making his job duties and responsibilities

       untenable. Mr. Lonergan had consistent one-on-one meetings with his other direct reports,

       all of whom were Caucasian, yet refused to meet with Mr. Ramachandran. And with zero

       communication, Mr. Ramachandran had no direction and no leadership, and was

       essentially ostracized.

18.    In 2017, Mr. Ramachandran was given oversight of private contractors Gary Rogers and

       Tamra Swindoll; neither of whom were actual employees of GetixHealth. The contractors

       were brought in, on an ad hoc basis, in order to court and secure potential new clients for

       GetixHealth. These contractors were Mr. Ramachandran’s direct reports – not his


Ramachandran v. GetixHealth et al                                                    Page 4 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 5 of 34


       competition. However, GetixHealth would approach both Ramachandran and these ad

       hoc contractors to perform the same duties, thus created a false competition between

       them, where only one individual would receive their earned commission.

19.    In May of 2017, Mr. Ramachandran complained of Mr. Lonergan’s isolationist behavior,

       as well as his passive discrimination against him. Mr. Bracken’s response was to remove

       Mr. Ramachandran from Mr. Lonergan’s purview, and have Mr. Ramachandran report

       directly to Jeffery Schulman – another Senior Vice President and Mr. Ramachandran’s

       contemporary / counterpart.

20.    During June and July of 2017, Mr. Schulman was essentially harassing and berating Mr.

       Ramachandran as a cat’s paw for Lonergan, continuing the same order of behavior

       perpetrated by his prior manager. On personal information and knowledge, Mr.

       Schulman’s aggressive and discriminatory behavior towards Mr. Ramachandran is

       memorialized in threads of emails.

21.    This behavior included constant inquiries as to whether Mr. Ramachandran even wanted

       to work in the industry - asking him why he didn’t just quit. These emails were then CC’d

       to Mr. Bracken and Mr. Lonergan, and contained a series of complaints lodged by Mr.

       Ramachandran to Emma Donald, and Mr. Bracken himself.

22.    In July of 2017, this discrimination and hostile work environment was crystalized in Mr.

       Schulman ‘uninviting’ Mr. Ramachandran from Getix bi-weekly meetings, known as

       “Executive Huddle” conference calls. Using the color of his authority, Mr. Schulman

       attempted, and succeeded, at prohibiting Mr. Ramachandran from access to these

       meetings – meetings which transmitted information and data vital to the execution and

       completion of Mr. Ramachandran’s duties and responsibilities at GetixHealth.


Ramachandran v. GetixHealth et al                                                   Page 5 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 6 of 34


23.    This series of events ultimately prompted Mr. Bracken to then remove Mr. Ramachandran

       from the purview of either Lonergan or Schulman, and allow Mr. Ramachandran to report

       directly to him. However, this did not end the hostile work environment that Mr.

       Ramachandran was subjected to. In point of fact, the hostility and abuse only increased.

24.    Towards the end of July, 2017, Mr. Ramachandran scheduled a teleconference with Ms.

       Emma Donald, the GetixHealth Human Resources Director, and Mr. Jeffery Schulman, in

       order to address Mr. Ramachandran’s concerns of discrimination and hostile treatment.

       This call was cancelled by Mr. Bracken himself within an hour of it’s scheduled setting.

25.    Mr. Ramachandran’s complaints were not unnoticed by Mr. Bracken. Mr. Ramachandran

       would regularly schedule teleconferences with Mr. Bracken and Ms. Emma Donald - the

       head of GetixHealth Human Resources. Without fail, Mr. Bracken would cancel every

       last teleconference setup to allow Mr. Ramachandran the opportunity to express his

       complaints of continuing discrimination in front of Ms. Donald.

26.    Mr. Bracken continued this string of negative treatment into the end of 2017. Bracken

       threatened to fire Mr. Ramachandran on 12/4/17 (for allegedly not working on a financial

       model spreadsheet with Michelle Garrison, our CFO on a Sunday), just after Mr. Bracken

       had wired fifty thousand dollars to Gary Rogers as commission for concluding a deal -

       which both Rogers and Ramachandran and worked on – for getting GetixHealth 18

       Cornerstone facilities.

27.    When questioned by Mr. Ramachandran, Mr. Bracken informed him that Getix would not

       pay both him and Rogers, and that if Mr. Ramachandran had an issue, he could speak to

       Ms. Garrison, the CFO.




Ramachandran v. GetixHealth et al                                                    Page 6 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 7 of 34


WAGE CONCERNS

28.    Mr. Ramachandran began work with an initial offer than detailed a base salary, as well as

       commission. And commissions were based on revenue from completed deals which Mr.

       Ramachandran himself brought to GetixHealth and successfully closed. While most

       individuals may be on a (i) sales commission plan or an (ii) executive bonus plan – both

       dependant upon the overall success of the company. Mr. Ramachandran was on both, but

       received neither commission nor bonus for his last calendar year of employment.

29.    On personal knowledge GetixHealth never had a Sales Commission plan. This was

       admitted to by Ramona Hernandez, a Senior Vice President similarly situated to Mr.

       Ramachandran, who had been with the company well before Mr. Ramachandran began

       employment. On information and belief, Ms. Hernandez had to bring suit against

       GetixHealth herself, in order to recover her lost and unpaid wages, commissions, and/or

       bonus.

30.    It is an industry norm that most senior executives are eligible for Executive Bonuses. This

       is in contrast to Sales Commissions, which are relegated strictly to employees serving in a

       sales capacity. Mr. Ramachandran was such a valuable asset to the company, that he was

       allowed to obtain both Bonus and Commission, upon the successful achievement of his

       duties and responsibilities, as well as the successful conclusion of the contracts which he

       brought to GetixHealth.

UNPAID SALES COMMISSIONS

31.    While there was a vague outline of the Sales Commissions owed to Mr. Ramachandran in

       his original contract for employment in broad strokes, there was in fact no viable Sales

       Commission plan which any employee could refer back to. It was even described and


Ramachandran v. GetixHealth et al                                                     Page 7 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 8 of 34


       promised in his contract for employment, that Mr. Ramachandran would receive a Sales

       Commission Plan.

32.    No such plan was ever given, delivered, sent, or made accessible to, Mr. Ramachandran.

       These concerns were crystalized when his counter-part, Ms. Ramona Hernandez, another

       Senior Vice of President of sales flatly admitted to him that no such Sales Commission

       plan exists, or ever existed.

33.    Eventually, Mr. Ramachandran realized he was not receiving the Sales Commissions he

       was duly owed. This was brought to the attention of Mr. Bracken in a December 2017

       meeting, including Ms. Michelle Garrison, the Chief Financial Officer of GetixHealth.

       This was the beginning of the end.

34.    Mr. Ramachandran brought to their attention that he was owed a percentage of the

       revenue brought in by a successfully signed deal with WoundCentrics - a company out of

       Lubbock, Texas. Mr. Bracken responded that he could only offer Mr. Ramachandran half

       of his duly owed commission percentage.

35.    WoundCentrics even showed up on Mr. Ramachandran’s commission spreadsheet sent by

       Michelle Garrison (CFO). However, the company was subsequently removed the next

       month for no reason. Further, Mr. Ramachandran was intentionally left out of financial

       modeling of WoundCentrics deal – meaning there was no way for him to know what

       commission was owed to him.

36.    This split was the product of Bracken and Garrison approaching both Gary Rogers and

       Ramachandran, and asking them to conclude the same deal. GetixHealth did not want to

       pay either employee their complete commission for the successful conclusion of the

       contract, so the company proposed the above split.


Ramachandran v. GetixHealth et al                                                   Page 8 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 9 of 34


37.    This behavior was not an isolated incident. Sometime later, Mr. Ramachandran and one

       of his direct report independent contractors, Tamra Swindoll, both brought on the group

       Austin Surgeons; and Sales Commissions were successfully paid to both Ramachandran

       and Swindoll at that time.

38.    On information and belief, Ms. Ramona Hernandez, who similarly served as a fellow

       Senior Vice President and head of sales, left GetixHealth in January of 2017, allegedly due

       to her own concerns about Getix failing to pay her owed commissions.

UNPAID EXECUTIVE BONUS

39.    The Employee Bonus for the prior year pays out at a consistent, arbitrary date in March.

       Hence when Mr. Ramachandan was still employed in March 2017, he received his bonus

       for 2016. However, despite the fact that Mr. Ramachandan was still employed in March

       of 2018, and not terminated until April, 2nd, 2018, Mr. Ramachandan was not given the

       bonus for 2017.

40.    Emma Donald, the head of HR, informed Mr. Ramachandran that no performance

       evaluations were ever conducted regarding him prior to his termination. Mr. Bracken had

       never conducted a performance review upon Mr. Ramachandran. Hence Ramachandran’s

       termination was in direct response to his complaints regarding - not only his commissions

       and bonus - but also his discriminatory treatment as a minority.

41.    After Mr. Ramachandran complained of Bracken’s failure to pay his annual bonus, Mr.

       Bracken emailed him vaguely outlining an arbitrary rating system which was required to

       receive said bonus. This rating system was never referenced in Mr. Ramachandran’s

       employment agreement, and its inclusion in an email concurrent with his termination was

       the first that Mr. Ramachandran had ever heard of it.


Ramachandran v. GetixHealth et al                                                   Page 9 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 10 of 34


42.    After Mr. Ramachandran complained to Mr. Bracken about the failure to pay his

       Commissions on or about December 14th, 2017, in a conference call with Michelle

       Garrison, the CFO, things took a turn. After this point in time, Mr. Bracken himself began

       taking action to pave a path towards Mr. Ramachandran’s termination and the subsequent

       refusal to pay Sales Commissions duly owed to Mr. Ramachandran.

43.    In direct response to being challenged on the issue of unpaid Commission, Mr. Bracken

       then began taking steps to ensure Mr. Ramachandran would be unable to continue to

       perform in any meaningful fashion at GetixHealth. This would include the absolute

       blocking of Mr. Ramachandran from essential meetings and information regarding current,

       ongoing contracts and business between GetixHealth and third party clients.

44.    Mr. Ramachandran’s primary duty was to “manage a team of individuals who will

       promote, sell, implement, and manage physician practice management services including

       billing and clinical data management for provider groups”, and that’s exactly what he did

       during his tenure at GetixHealth. Eric Ostrosky had weekly calls with Kevin Lonergan

       (President) and Mr. Ramachandran didn’t, even though they both ostensibly reported to

       Mr. Lonergan.

45.    Mr. Bracken’s negative treatment of minorities (in particular anyone who is not African

       American or Caucasian), and of Mr. Ramachandran in particular, only escalated thereafter,

       and reached its peak in January of 2018. At the start of 2018, Mr. Bracken brought Mr.

       Ramachandran to Mandeville, Jamaica for the sole purpose of opening a GetixHealth

       office on the campus of the University of Northern Caribbean, Jamaica – a known Seventh

       Day Adventist university.




Ramachandran v. GetixHealth et al                                                    Page 10 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 11 of 34


46.    At this university, Mr. Bracken intentionally isolated and intimidated Mr. Ramachandran.

       This was a three (3) day trip, and Mr. Bracken made Mr. Ramachandran sequester until

       the last 3 hours of the third day, wherein Mr. Ramachandran realized he was the only non-

       black, non-Seventh Day Adventist in the entire facility.

47.    Upon returning from this trip, Mr. Ramachandran was again excluded from bi-weekly

       calls; but this time the isolation was perpetrated by Mr. Bracken himself.

       Mr. Ramachandran was, again, intentionally cut off from information, and the ability to

       access that information, by his own immediate supervisor. This prohibition from executive

       level meetings and information continued until Mr. Ramachandran’s termination from

       employment in early April, 2018.

48.    To be clear, Charles Bracken limited necessary financial information (e.g., monthly

       revenue numbers) which affected Mr. Ramachandran’s ability to refute discrepancies in his

       own pay and commissions. He was treated severely after refuting Mr. Bracken’s offer to

       pay me “half of my commissions” during a meeting on December 14, 2017 which included

       Mr. Bracken and Ms. Michelle Garrision, CFO of GetixHealth.

49.    In essence, Charles Bracken used Kevin Lonergan, and Jeffrey Schulman, as his

       instruments to mistreat and discriminate against Mr. Ramachandran, defraud him of his

       duly owed bonus and/or commissions, and ultimately terminate him using performance -

       which Bracken himself hindered and hobbled - as a pretext for termination.

       Mr. Ramachandran has remained unemployed since the date of his termination despite his

       best efforts to secure other employment.




Ramachandran v. GetixHealth et al                                                   Page 11 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 12 of 34


                                   VI.    DISCRIMINATION

A.     42 U.S.C. 2000e, et seq, Title VII of the Civil Rights Act of 1964 RACIAL
       DISCRIMINATION PERPETRATED BY DEFENDANTS GETIXHEALTH &
       TRIVEST, and CHARLES BRACKEN & KEVIN LONERGAN, individually

50.    Plaintiff hereby adopts all factual allegations above in haec verba.

51.    A claim of intentional discrimination may be proved by either direct or circumstantial

       evidence. See Wallace v. Methodist Hosp. Sys. 271 F.3d 212, 219 (5th Cir. 2001). In

       cases of circumstantial evidence, courts usually follow the burden shifting analysis

       articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), for indirect

       discrimination claims. See McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir.

       2007); Wheeler v. BL Dev. Corp., 415 F.3d 399, 405 (5th Cir. 2005).

52.    To establish a prima facie case of discrimination, a plaintiff must establish he: (1) is a

       member of a protected class; (2) was qualified for the position at issue; (3) was subjected

       to an adverse employment action; and (4) was replaced by someone outside the protected

       class, or other similarly situated persons were treated more favorably. McCoy, 492 F.3d

       at 556; Okoye v. Univ. of Tex. Houston Health Sci. Ctr., 245 F.3d 507, 512-13 (5th Cir.

       2001).

53.    In the instant case, Plaintiff is prepared to show that he (1) is a member of a class ( East

       Asian / Indian ) who is intended to be protected by the statute; (2) was qualified for the

       position at issue, an irrefutable fact as he was vetted and hired by the Defendant; (3) was

       subject to adverse employment action, in the form of near-constant harassment by his

       managers at every level, the creation of a hostile work environment, the denial of his

       rightly earned commissions, and his ultimate termination as was orchestrated by his

       immediate supervisors (Bracken, Schulman, & Lonergan) and his employer (GetixHealth);


Ramachandran v. GetixHealth et al                                                      Page 12 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 13 of 34


       and all other similarly situated persons (all other Caucasian [Senior] Vice President

       employees) were treated more favorably. Id.


       B.     §21.000 et seq of the TEXAS LABOR CODE, ( “TCHRA” )
              RACIAL DISCRIMINATION PERPETRATED BY DEFENDANTS
              GETIXHEALTH & TRIVEST, and CHARLES BRACKEN & KEVIN
              LONERGAN, individually, in the alternative

54.    Plaintiff hereby adopts all factual allegations above in haec verba.

55.    Plaintiff brings suit against Defendant for damages sustained as a result of their

       discrimination in wilful violation of the Texas Commission on Human Rights Act §21.000

       et seq of the Texas Labor Code (the “Act”), in the alternative.

56.    Under §21.051 of the Texas Commission on Human Rights Act (codified within §21.000

       et seq of the Texas Labor Code): An employer commits an unlawful employment practice

       if because of ...race, or gender the employer: (1)... discharges an individual, or

       discriminates in any other manner against an individual in connection with compensation

       or the terms, conditions, or privileges of employment; or (2) limits, segregates, or

       classifies an employee ... in a manner that would deprive or tend to deprive an individual

       of any employment opportunity or adversely affect in any other manner the status of an

       employee. Id.

57.    Pursuant Ysleta ISDA v. Monarrez, 177 S.W.3d 915, 917 (Tex. 2005). “To prevail on a

       claim of racial discrimination, the plaintiffs had to prove that (1) they were members of a

       class protected by the act, (2) they were qualified for their positions, (3) they were

       terminated, and (4) they were treated less favorably than similarly situated members of the

       opposing class. Id.




Ramachandran v. GetixHealth et al                                                     Page 13 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 14 of 34


58.    In this case, Plaintiff (1) is East Asian / Indian, hence he belongs to a protected class,

       (2) was qualified for his position, (3) was terminated from his position, and (4) the plaintiff

       was treated less favorably than similarly situated Caucasian employees. Id.

59.    Moreover, Plaintiff would show that the hostile work environment and negative treatment

       was severe, pervasive, and that it destroyed her opportunity to succeed in the workplace,

       despite his multitude of formal and informal complaints to Bracken and HR.


                       Under §21.125 of the Texas Commission on Human Rights Act (codified
              within §21.000 et seq of the Texas Labor Code): Except as otherwise provided by
              this chapter, an unlawful employment practice is established when the complainant
              demonstrates that race, color, sex, national origin, religion, age, or disability was a
              mere motivating factor for an employment practice, even if other factors also
              motivated the practice, unless race, color, sex, national origin, religion, age, or
              disability is combined with objective job-related factors to attain diversity in the
              employer's work force. (Emphasis added) Id.

60.    Plaintiff argues that his race were the reason that he was subjected to adverse employment

       actions, including his ultimate termination, and would also contend that race was the

       motivating factor - in part or in whole - regarding such adverse employment actions, as

       well as his eventual termination. This allegation is made in light of multiple employees of

       GetixHealth, who are neither Caucasian nor African American, who have lodged similar

       complaints in the past, as is known to the Plaintiff on personal knowledge and recall.

61.    Plaintiff is prepared to show that any objective job-related factor exists which would foster

       the requirement of his termination due to “poor performance” is mere pretext, as he was

       never given an annual performance review - despite his Caucasian counterparts receiving

       theirs - and would argue that no legitimate non-discriminatory reasons exists that would

       challenge his assertions, or which could rebut or refute his claims at summary judgment.




Ramachandran v. GetixHealth et al                                                             Page 14 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 15 of 34


62.    Plaintiff alleges and will prove that Defendants illegally discriminated against him based

       upon his race under the Texas Commission on Human Rights Act: §21.000 et seq of the

       Texas Labor Code.


       C.      42 U.S.C. §1981 RACIAL DISCRIMINATION PERPETRATED BY
               KEVIN LONERGAN and CHARLES BRACKEN, Individually

63.    Plaintiff hereby adopts all factual allegations above in haec verba.

64.    §1981 STATUTE OF LIMITATIONS. Pursuant to 28 U.S. Code §1658(a); Except as

       otherwise provided by law, a civil action arising under an Act of Congress enacted after

       the date of the enactment of this section may not be commenced later than 4 years after

       the cause of action accrues.

65.     Section 1981 prohibits individuals, including other employees, from racial discrimination

       against an employee. See Cardenas v. Massey, 269 F.3d 251, 268 (3d Cir. 2001)

       (“Although claims against individual supervisors are not permitted under Title VII,

       this court has found individual liability under § 1981 when [the defendants]

       intentionally cause an infringement of rights protected by Section 1981, regardless of

       whether the [employer] may also be held liable."); Al-Khazraji v. Saint Francis

       College, 784 F.2d 505, 518 (3d Cir. 1986) (“employees of a corporation may

       become personally liable when they intentionally cause an infringement of rights

       protected by Section 1981, regardless of whether the corporation may also be held

       liable”).




Ramachandran v. GetixHealth et al                                                    Page 15 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 16 of 34


66.     Section 1981 prohibits race discrimination & retaliation 1, which includes East Asians /

        Indian within that ambit. For purposes of Section 1981, Indian is a “race”. See Jatoi v.

        Hurst-Euless Bedford Hosp. Authority, 807 F.2d 1214, 1218 (5th Cir. 1987); Banker v.

        Time Chem., Inc., 579 F. Supp. 1183, 1186 (N.D. Ill. 1983).

67.     In the absence of direct evidence of discrimination, Section 1981 cases are governed by

        the burden-shifting framework set out in McDonnell Douglas Corp. v. Green, 411 U.S.

        792, 802–04 (1973). McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007);

        Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 403 n.2 (5th Cir. 1999) (noting

        that Section 1981 claims and Title VII claims use the same burdens of proof and analysis).

68.     First, the plaintiff must establish a prima facie case of discrimination, “which requires a

        showing that the plaintiff (1) is a member of a protected group; (2) was qualified for the

        position at issue; (3) was discharged or suffered some adverse employment action by the

        employer; and (4) was replaced by someone outside her protected group or was treated

        less favorably than other similarly situated employees outside the protected group.”

        McCoy, 492 F.3d at 556; Caldwell v. Univ. of Houston Sys., 520 Fed. Appx. 289, 293

        (5th Cir. 2013); Byers v. Dallas Morning News, Inc., 209 F.3d 419, 425 (5th Cir. 2000).

69.     The Plaintiff has established a prima facie case, and hereby sets forth the argument that

        any such proffered reasons for termination issued forth by the Defendant, especially those

        leveled against the Plaintiff at any point in time after the vast multitude of his complaints

        to Getix Human Resources personnel, create the assumption that such reasons are mere

        pretext – or while partially true, are not the only motivating factors of the adverse



        1
          On May 27th, 2008, The Supreme Court delivered its decision in CBOCS West, Inc. v. Humphries
holding that Section 1981 of the Civil Rights Act of 1866 unequivocally includes claims of retaliation by those
pursuing race and color claims under the statute.

Ramachandran v. GetixHealth et al                                                                 Page 16 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 17 of 34


        employment actions taken against the Plaintiff. With this prima facie case, Plaintiff seeks

        to address the adverse employment actionsleveled against him by both Lonergan and

        Bracken throughout the tenure of his employment with the Defendant GetixHealth.

                                           VII.     RETALIATION

A.      42 U.S.C. 2000e, et seq, Title VII of the Civil Rights Act of 1964 RACIAL
        RETALIATION PERPETRATED BY DEFENDANTS GETIXHEALTH &
        TRIVEST PARTNERS

70.     A plaintiff may proceed with a Title VII Retaliation claim even after the underlying

        discrimination claim has been dismissed. E.g. Steffy v. Ford Motor Co. Inc., 04-cv-319s,

        2007 U.S. Dist. Lexis 20524, at *35 (W.D.N.Y. March 22, 2007)(discrimination and

        harassment claim dismissed but plaintiff allowed to proceed with retaliation claim); Rivas

        v. Steward Ventures Inc. d/b/a Alamo Rental Car, No. CV-05-3801, 2007 U.S. Dist.

        Lexis 10232, at *17 (D. Ariz., Feb. 13, 2007)(granting summary judgment on plaintiff’s

        sexual harassment claim but permitting retaliation claim to proceed).

71.     Absent direct evidence of discrimination, the analytical framework outlined in McDonnell

        Douglas Corp. v. Green, 411 U.S. 792 (1973) and Texas Department of Community

        Affairs v. Burdine, 450 U.S. 248 (1981) is used to decide Title VII Retaliation cases based

        on circumstantial evidence.2 This analytical model has generally been adopted for

        retaliation claims regardless of the court or the statutory basis for the protected activity.

72.     A plaintiff pursuing a Title VII Retaliation claim must initially establish a prima facie case.

        To do so, the plaintiff must show: (i) he or she engaged in protected activity; (ii) the

        employer carried out an adverse employment action; and (iii) a casual connection between


        2
         Title VII, which prohibits employers from discriminating against employees and applicants based on an
individuals’ race, color, religion, sex or national origin, also prohibits an employer from retaliating against an
employee who has engaged in activity protected by the Act. 42 U.S.C 2000e-3(a).

Ramachandran v. GetixHealth et al                                                                 Page 17 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 18 of 34


       the protected activity and the adverse action. Stewart, 586 F.3d 321, 331 (5th Cir. 2009).

73.     In the Fifth Circuit, the mixed motive or “motivating factor” standard is also available in

       circumstantial evidence retaliation cases. Accordingly a plaintiff can recover if she can

       show that protected activity was a “motivating factor” in the employment decision, even if

       other factors also motivated the practice. See, e.g. Richardson v. Monitronics Intern.,

       Inc., 434 F.3d 327, 333 (5th Cir. 2005); see Smith v. Xerox Corp., 602 F.3d 320, 333 (5th

       Cir. 2010) (holding mixed-motive standard applies to Title VII retaliation claims even

       where plaintiff has no direct evidence of retaliation).

74.    An employee may show that she has engaged in protected activity by demonstrating either

       that she participated in an activity protected by the employment statute, or that she

       opposed an unlawful employment practice prohibited by the employment statute. See

       Crawford v. Metro Gov’t Nashville & Davidson County, 555 U.S. at 277-78 (2009).

75.    An employer may not retaliate against an employee for engaging in a protected activity.

       Pursuant to 42 U.S.C. 2000e-3(a) protected activities include, but are not limited to, (i)

       the filing of a lawsuit, (ii) a request for maternity leave, (iii) hiring an attorney, or (iv) an

       informal oral complaint. Id.(emphasis added).

76.    Plaintiff would show that he has met the required elements under Stewart. (i) Plaintiff

       engaged in protected activity in the form of such oral and written complaints to his

       GetixHealth managers, the President, the CEO, and the GetixHealth Human Resource

       representative; (ii) his employer(s) carried out multiple adverse employment action(s)

       against him, including her harassment and termination; and (iii) a causal connection

       between the protected activity and the adverse action exists in fact and in temporal

       proximity. Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 331 (5th Cir. 2009).


Ramachandran v. GetixHealth et al                                                         Page 18 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 19 of 34


77.    Plaintiff would further argue that the causal nexus is bolstered by the extreme proximity in

       time between written and oral complaints, his complaint of not receiving full commissions

       owed to him, the subsequent cessation of access to executive meetings and information,

       and his subsequent erroneous termination.

78.    Plaintiff is aware that pursuant to the holding in Nassar, Title VII Retaliation cases still

       require a “but-for” causation to substantiate the claim of retaliation. University of Texas

       Southwestern Medical Center v. Nassar, 2013 U.S. LEXIS 4704 (June 24, 2013). With

       this in mind, Plaintiff contends that ‘but-for’ his multitude of complaints, constituting

       protected activity, to the Human Resources Director regarding the behavior of the

       Defendant’s Managers, President, and CEO as well as the denial of his outstanding

       commissions, he would not have been terminated.


       B.      TCHRA RACIAL RETALIATION PERPETRATED BY DEFENDANTS
               GETIXHEALTH & TRIVEST PARTNERS, in the alternative

79.    Plaintiff hereby adopts all factual allegations above in haec verba.

80.    Pursuant to Section 21.055. RETALIATION. An employer, labor union, or

       employment agency commits an unlawful employment practice if the employer, labor

       union, or employment agency retaliates or discriminates against a person who, under this

       chapter: (1) opposes a discriminatory practice; (2) makes or files a charge; (3) files a

       complaint; or (4) testifies, assists, or participates in any manner in an investigation,

       proceeding, or hearing.

81.    Like federal employment statutes, the TCHRA prohibits an employer from retaliating

       against a person who 1) opposes a discriminatory practice; 2) makes or files a charge; 3)

       files a complaint; or 4) testifies, assists, or   participates   in    any   manner    in   an


Ramachandran v. GetixHealth et al                                                      Page 19 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 20 of 34


        investigation, proceeding or hearing.        Tex. Lab. Code §21.055.         Because the

        purpose of the TCHRA is to provide for the execution of the policies of Title VII of

        the Civil Rights Act of 1964, “analogous federal statutes and the cases

        interpreting them” are guiding authority.        Tex. Lab. Code §21.001(1) (Vernon

        1996); Quantum Chem. Corp v. Toennies, 47 S.W.3d 473, 476 (Tex. 2001).

82.     Texas courts have articulated the same elements as federal courts for establishing a

        prima facie case of retaliation under the TCHRA.            See Wal-Mart Stores, Inc. v.

        Lane, 31 S.W.3d 282, 295 (Tex.App. – Corpus Christi 2000), rehrg. overruled).

        As with federal statutes, a plaintiff under the TCHRA must prove that he or she

        engaged in some conducted protected by the Act.

83.     For the above reasons, Plaintiff hereby re-incorporates all above arguments issued for her

        federal claims, and would apply same to her state claims as alleged herein, in the

        alternative.

        C.      42 U.S.C. §1981 RACIAL RETALIATION 3 PERPETRATED BY
                GETIXHEALTH, TRIVEST PARTNERS, AND KEVIN LONERGAN &
                CHARLES BRACKEN, Individually

84.     Plaintiff hereby adopts all factual allegations above in haec verba.

85.     Specifically, Plaintiff would reference the temporal proximity of the sequential submission

        of his multiple complaints of race discriminatory behavior and hostile work environment to

        his managers and supervisors, the president, and the CEO of GetixHealth, the multiple

        attempted meetings / teleconferences with both the CEO and GetixHealth Human




        3
          As of May 27th, 2008, the United States Supreme Court delivered its decision in CBOS West,
Inc. v. Humphries, NO 06-1431 (May 27, 2008)(slip op.)., holding that Section 1981 of the Civil Rights
Act of 1866 unequivocally includes claims for retaliation by those pursuing race and color claims under the
Statute.

Ramachandran v. GetixHealth et al                                                          Page 20 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 21 of 34


        Resources Representatives, and finally, Mr. Ramachandran’s complaint regarding his

        unpaid commissions, which resulted in his isolation from executive meetings, which

        directly led to his termination due to a purported “poor performance” mere weeks later. 4

        This “poor performance” and the Plaintiff’s termination were facilitated by GetixHealth

        and Trivest Partners acting in concert and under the direction of Kevin Lonergan and

        Charles Bracken, individually.

86.     Plaintiff restates the findings in Cardenas 269 F.3d 251 above, and reiterates his prior

        contention that 1981 claims and Title VII claims are examined under the same lenses

        pursuant to Shackleford, and as such, would assert that a cause for retaliation under 1981

        falls under the same burdens as a cause for retaliation under Title VII. Hence, no

        alteration should be required in its prosecution. Shackelford v. Deloitte & Touche, LLP,

        190 F.3d 398, 403 n.2 (5th Cir. 1999) (noting that Section 1981 claims and Title VII

        claims use the same burdens of proof and analysis.)

87.     Plaintiff would seek to bring this charge of Retaliation against the GetixHealth President,

        and the GetixHealth CEO, individually, as they acted directly in bringing about the

        intentional infringement of her rights which were protected under 42 U.S.C. 1981. 5

88.     To successfully bring a claim of retaliation, the complainant must generally establish that

        1) he or she engaged in activity protected by the statute; 2) that the employer

        took an adverse employment action against him or her; and 3) a causal connection

        4
          The amount of time between an employee’s protected activity and the adverse employment action
is “part of the analysis” with respect to whether an employee can establish the necessary causal connection.
Gee, 289 F.3d 346 n.3 (quoting Shirley v. Chrysler First, Inc., 970 F.2d 39, 44 (5th Cir. 1992)). Timing
can be a relevant factor in determining whether a causal connection exists where the timing is “suspiciously
proximate.” Fabela, 329 F.3d 417 n.9.
        5
        See Cardenas v. Massey, 269 F.3d 251, 268 (3d Cir. 2001); Al-Khazraji v. Saint
Francis College, 784 F.2d 505, 518 (3d Cir. 1986)

Ramachandran v. GetixHealth et al                                                           Page 21 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 22 of 34


       exists between the protected activity and the adverse employment action. (Emphasis

       added) Gee v. Principi, 289 F.3d 342, 345 (5th Cir. 2002)(Title VII); Davis v.

       Dallas Area Rapid Transit, 383 F.3d 309 (5thCir.        2004)(retaliation   under   42

       U.S.C.      §1981); Hernandez v. Crawford Building Material Co., 321 F.3d 528 (5th

       Cir. 2003)(ADEA); 42 U.S.C. §12203(a), (b) (Americans with Disabilities Act).

89.    ENGAGEMENT. The Fifth Circuit defines protected activity as “opposition to any

       practice rendered unlawful by Title VII, including making a charge, testifying,

       assisting    or   participating    in   any investigation, proceeding or hearing under

       Title VII.” Ackel v. Nat’l Communs., Inc., 339 F.2d 376, 385 (5thCir. 2003).

       More simply, “Title VII prohibits an employer from retaliating against an employee

       because that employee     has     complained   about   acts   of discrimination at work.”

       Manning v. Chevron Chem. Co.,LLC, 332 F.3d 874 (5th Cir. 2003).

90.    To that end, the Plaintiff did make multiple complaints to GetixHealth Human Resources

       prior to his termination from employment, and did engage in the internal administrative

       complaint processes of the Defendant.6 However, the Defendant’s own CEO then

       neutralized these attempts by personally cancelling such attempts at communication and

       complaint.

91.    Moreover, a plaintiff is not required to establish an actual violation of Title VII (or

       1981) to invoke the protections of the anti-retaliation provisions. Rather, a plaintiff

       only needs show that a charge was made, a complaint was submitted, or that

       participation in investigation of a claim occurred. Green v. Administrators of


       6
       An employee’s use of an employer’s internal administrative process to file an
employment discrimination complaint is “clearly protected activity” for purposes of a retaliation
claim. Fierros v. Tex. Dep’t of Health, 274 F.3d 187, 194 (5th Cir. 2001).

Ramachandran v. GetixHealth et al                                                   Page 22 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 23 of 34


       Tulane Educational Fund, 284 F.3d 642, 657 (5th Cir. 2002).             (A plaintiff’s

       reasonable belief that she was in the process of being terminated because of her

       gender and made a complaint is sufficient for a retaliation claim.) Id.

92.    Plaintiff would site his multitude of complaints, both submitted in writing/email, and verbal

       interactions with several GetixHealth officers, and it’s Human Resources department, to

       display his qualification in engaging within the employer’s internal administrative process,

       actively and continuously up to the date of his termination.

93.    ADVERSE ACTION. Although the Fifth Circuit generally applies Title VII

       holdings to claims brought under §1981, the definition of “adverse employment

       decision” is broader under §1981.        Under §1981, reprimands, disciplinary filings

       and transfers that are “equivalent to demotions” may be considered adverse

       employment actions.     Banks, 320 F.3d at 580; Erves, 2004 WL 904122. Plaintiff

       contends that his termination qualifies as an “adverse action”.

94.    CAUSAL CONNECTION. The final element of a plaintiff’s prima facie case requires a

       plaintiff to establish a causal connection between her protected activity and the

       adverse employment action suffered.      This causal link “need not rise to the level of a

       ‘but for’ standard.’” Gee, 289 F.3d at 345 (quoting Raggs v. Miss. Power & Light

       Co., 278 F.3d 463, 471 (5th Cir. 2002)).         Nor does a plaintiff need to prove that

       “her protected activity was the sole factor motivating the employer’s challenged

       decision in order to establish the ‘causal link’ element of a prima facie case.”         Id.

       (quoting Long v. Eastfield Coll., 88 F.3d 300, 305 n.4 (5th Cir. 1996)). In fact, the

       causal link element is “much less stringent” than the “but for” causation standard

       to be presented to a jury for determination. Banks-Jones v. Hilton Reservations


Ramachandran v. GetixHealth et al                                                    Page 23 of 34
      Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 24 of 34


       Worldwide, LLC, 2004 WL 190266 (N.D. Tex. 2004)(quoting Montemayor v. City

       of San Antonio, 276 F.3d 687, 692 (5th Cir. 2001)).

95.    Finally, in the more usual case of circumstantial evidence, the burden of production, not

       proof, shifts to the employer upon plaintiff’s establishment of his or her prima facie

       case. See gen. Davis, 383 F.3d at 320. However, Fifth Circuit case analysis

       overwhelmingly deals with whether the plaintiff has demonstrated that the employer’s

       articulated reason is a pretext for retaliatory motive. See Aldrup v. Caldera, 274 F.3d

       282, 286 (5thCir. 1996).

96.    To this end, the Plaintiff would resolve that his termination was in fact in almost

       immediate retaliation by his supervisors for complaining of discriminatory and harassing

       behavior by his GetixHealth supervisors – by the GetixHealth CEO for attempting to deny

       the Plaintiff the commissions he was entitled to – and that such termination was executed

       due to pretextual reasons.

                        VIII.     HOSTILE WORK ENVIRONMENT

97.    Plaintiff hereby adopts all factual allegations above in haec verba.

98.    A claim that a Plaintiff has been subjected to a Hostile Work Environment “entails

       ongoing harassment, based on the Plaintiff’s protected characteristics, so sufficiently

       severe or pervasive that it has altered the conditions of employment an created an abusive

       working environment.” Bartosh v. Sam Houston State Univ., 259 S.W.3d 317, 324 (Tex.

       App. – Texarkana 2008, pet. denied) (citing Meritor Savs. Bank, FSB v. Vinson, 477 U.S.

       57, 67, 106 Ct. 2399, 2405 (1986)).

99.    Ramachandran hereby contends that at all times relevant, all the abuses and constant

       harassment which he received from each of his individual supervisors (Bracken, Schulman,


Ramachandran v. GetixHealth et al                                                     Page 24 of 34
       Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 25 of 34


        and Lonergan), was based on his protected racial / ethnic characteristic ( East Asian /

        Indian ). The factual allegations clearly show that this egregious treatment was on-going

        and pervasive throughout the tenure of his employment with GetixHealth, and was severe

        enough that his myriad of complaints to Emma Donald in Getix Human Resources

        required his rotation to different supervisors (Mr. Lonergan, Mr. Schulman, and Mr.

        Bracken) in order to alleviate tension between the Plaintiff and his individual managers.

        These conditions caused his productivity to suffer, and fundamentally altered the

        conditions of his employment.

100.    Defendants GetixHealth & Charles Bracken cannot refute this claim - else it would not

        have required Defendant Bracken to remove Ramachandran’s managers three (3) times,

        or caused Mr. Bracken to cancel multiple teleconferences scheduled to air Mr.

        Ramachandran’s myriad grievances with it’s Human Resources Director, Ms. Emma

        Donald.

                               IX.    INFERENCE OF PRETEXT

101.    Where, as here, the plaintiff makes out a prima facie case of discrimination, the defendant

        must articulate a legitimate non-discriminatory reason for the adverse employment

        decision. See Baker, 430 F.3d at 754-55. After the employer does so, “any presumption

        of [discrimination] drops from the case” and the burden shifts back to the employee to

        establish that the employer’s “stated reason is actually a pretext for [discrimination].”

        Baker, 430 F.3d at 755 (quoting Septimus, 399 F.3d at 610-11).

102.    Plaintiff would show that terminating him for allegedly “ poor performance ” or any

        aberration in performance – in light of the vast multitude of complaints filed by the

        Plaintiff himself, with the Defendant’s Human Resources representative against not one,


Ramachandran v. GetixHealth et al                                                      Page 25 of 34
       Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 26 of 34


         but three (3) different supervisors – establishes the so-called ‘legitimate non-

         discriminatory reason’ for termination as mere pretext. By and through this argument,

         Plaintiff’s claims shall survive summary judgment, as the Defendant cannot set forth a

         legitimate non-discriminatory reason for its actions which is worthy of credence.7

                                     X. FRAUD
              A.    FRAUD IN THE INDUCEMENT & FRAUD IN THE FACTUM,
                        BY GETIXHEALTH, TRIVEST PARTNERS,
                           AND CHARLES BRACKEN individually

103.     Plaintiff hereby adopts all above factual allegations herein in haec verba.

104.     Plaintiff would show that he is within the statute of limitations to bring this cause of

         action, pursuant to Tex. Civ. Prac. & Rem. Code 16.004(a)(4), and that the statute did not

         begin to toll until Plaintiff was (recently) made aware of the facts at hand.8

105.     Plaintiff would further show that the employment agreement executed for GetixHealth

         clearly displays his Commission pay out percentages and terms. It also references a non-

         existent Commission Payment Plan. Defendants were aware of the non-existence of such a

         Commission Payment Plan, yet touted it as a benefit of employment in the Plaintiff’s

         employment agreement.

106.     Pursuant to §162(1)(a) of the Restatement (Second) of Contracts, “A Misrepresentation

         is Fraudulent if the maker intends his assertion to induce a party to manifest his assent and

         the maker (a) knows or believes that the assertion is not in accord with the facts... A

         Misrepresentation is Material if it would be likely to induce a reasonable person to



         7
          See, e.g., Haire v. Board of Sup’rs of La. State Univ. Agricultural & Mech. Coll., 719 F.3d 356, 365 n.
10 (5th Cir. 2013) (reversing summary judgment for the employer in a discrimination case, and holding that,
“[e]vidence demonstrating that the employer’s explanation is false or unworthy of credence . . . is likely to support
an inference of discrimination even without further evidence of defendant’s true motive.”) (italics in original)

         8
             Hooks v. Samson Lonestar, L.P., 2015 Tex. LEXIS 56, P*8 (Tex. 2014).

Ramachandran v. GetixHealth et al                                                                   Page 26 of 34
       Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 27 of 34


        manifest his assent, or if the maker knows that it would be likely to induce the recipient to

        do so.”

107.    Texas elements determining Fraud include the following: (1) a material representation was

        made; (2) the representation was false; (3) when the representation was made, the speaker

        knew it was false or made it recklessly without any knowledge of the truth and as a

        positive assertion; (4) the speaker made the representation with the intent that the other

        party should act upon it; (5) the party acted in reliance on the representation; and (6) the

        party thereby suffered injury. In re FirstMerit Bank, N.A., 52 S.W.3d 749, 758 (Tex.

        2001). See also Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. Of Am., 341 S.W.3d

        323, 337 (Tex. 2011); Aquaplex, Inc. v. Rancho la Valencia, Inc., 297 S.W.3d 768, 774

        (Tex. 2009).

108.    Plaintiff would show that the Defendants in this matter, by means of a scheme designed to

        defraud employees and contractors of their duly owed commissions, made

        misrepresentations and omissions of fact to the Plaintiff concerning certain aspects and

        benefits of his employment and performance. This was done willfully and maliciously.

        Specifically, GetixHealth and Charles Bracken misrepresented the payment plan for the

        Plaintiff’s commissions, which he earned by and through the course of his performance

        during the tenure of employment with the Defendant.

109.    Plaintiff will show that, by and through his actions at all times, Mr. Bracken, through

        operation of his employees and managers (such as Mr. Lonergan and Mr. Schulman) fully

        intended to defraud Mr. Ramachandran of his earned commissions on the projects and

        clients he was able to deliver to GetixHealth. As there is no actual Commission Payment

        Plan, it is entirely reasonable to assume that unpaid commissions are returned to the


Ramachandran v. GetixHealth et al                                                      Page 27 of 34
       Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 28 of 34


        GetixHealth coffers.

110.    Plaintiff establishes a prima facie instance of Fraud; (1) Defendants made material

        representations to Plaintiff; (2) the representations were patently false; (3) when the

        representations were made, the Defendants knew it was false, or made them recklessly

        without any knowledge of the truth and as a positive assertion; (4) the Defendants made

        the representations with the intent that the Plaintiff should act upon it9; (5) the Plaintiff

        acted in reliance on those same representations; and finally (6) the Plaintiff thereby

        suffered grievous financial injury. In re FirstMerit Bank, N.A., 52 S.W.3d 749.

111.    While breach of a contract alone is not evidence that a party did not intend to perform,

        “breach combined with ‘slight circumstantial evidence’ of fraud” is some evidence of

        fraudulent intent, enough to support a verdict. Tony Gullo Motors I, L.P. v. Chapa, 212

        S.W.3d 299,305 (Tex. 2006) (citing Spoljaric v. Percival Tours, Inc., 708 S.W.2d 432,

        435 (Tex. 1986)). “[A] party’s intent is determined at the time the party made the

        representation, [but] it may be inferred from the party’s subsequent acts after the

        representation is made.” Spoljaric, 708 S.W.2d at 434 (citing Chicago, T. & M.C. Ry. Co.

        v. Titterington, 19 S.W. 472, 474 (1892)). Stated more precisely, “[t]he speaker’s intent

        at the time of the representation may be inferred from the speaker’s subsequent acts after

        the representation was made.” Id.

                               B.     FRAUD BY NON-DISCLOSURE

112.    Plaintiff hereby adopts all above factual allegations herein in haec verba.

113.    Plaintiff would show that he is within the statute of limitations to bring this particular

        9
          Plaintiff has satisfied the heightened element of reliance required of Fraud in the Inducement, as
Plaintiff did in fact enter into a binding agreement based on the Defendant’s false representations. See
Haase, 62 S.W.3d 798-99; Foley v. Parlier, 68 S.W.3d 870, 885 n.2 (Tex.App. – Forth Worth 2002, no
pet.). [ Hence Plaintiff is entitled to Benefit of the Bargain damages. ]

Ramachandran v. GetixHealth et al                                                             Page 28 of 34
       Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 29 of 34


        cause of action, pursuant to Tex. Civ. Prac. & Rem. Code 16.004(a)(4), and that the

        statute did not begin to toll until Plaintiff was (recently) made aware of the facts at hand.10

114.    Plaintiff shows a prima facie instance of fraud by non-disclosure as follows:

        (i) Defendants concealed from, or failed to disclose, certain facts to the Plaintiff;

        (ii) Defendants had a legal duty to disclose such facts to the Plaintiff; (iii) the facts were

        material in nature; (iv) Defendants knew that the Plaintiff was ignorant of such facts, and

        did not have an equal opportunity to discover the facts; (v) Defendants were deliberately

        silent when they actually had a duty to speak; (vi) By Defendant’s failure to disclose the

        facts intending to induce Plaintiff to either take some action or refrain from acting; and

        (vii) the Plaintiff actually relied on the non-disclosure and as a result, was injured as a

        result of acting without knowledge of the undisclosed facts. The Defendants held fiduciary

        duty to disclose information as an operation of law. Bradford v. Vento, 48 S.W.3d 749,

        755 (Tex. 2001).

115.    Defendants concealed material information from the Plaintiff, and failed to disclose

        material facts known to these Defendants. Specifically, Defendants knew or should have

        known that employees would execute employment agreements, and any and all associated

        restrictive covenants, based upon the offer of benefits / wages / bonuses / commissions,

        made the inducement for the execution of an employment agreement.

116.    Defendants had a duty to retain a commission payment schedule in place, and follow such

        a schedule in the event that employees eligible may receive such commissions as they are

        rightly achieved and earned. By failing to have such a plan, or knowingly failing to have

        such a plan, Defendants have deliberately created a mechanism whereby they may deny the


        10
             Hooks v. Samson Lonestar, L.P., 2015 Tex. LEXIS 56, P*8 (Tex. 2014).

Ramachandran v. GetixHealth et al                                                        Page 29 of 34
       Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 30 of 34


        Plaintiff his duly earned commission and directly profit from such detrimental reliance by

        the Plaintiff.

                         C.     NEGLIGENT MISREPRESENTATION

117.    Plaintiff hereby adopts all above factual allegations herein in haec verba.

118.    Plaintiff would present a prima facie case of Negligent Misrepresentation by the following

        elements; (1) the Defendants made misrepresentations to the Plaintiff in the course of the

        Defendants’ business or in a transaction in which the Defendants had an interest; (2) the

        Defendants supplied false information for the guidance of others; (3) the Defendants did

        not exercise reasonable care or competence in obtaining or communicating the

        information; (4) the Plaintiff justifiably relied on the representation; and (5) the

        Defendants’ negligent misrepresentation proximately caused the Plaintiff’s financial injury.

        McCamish, Martin, Brown, & Loeffler v. F.E. Appling Interests, 991 S.W.2d 787, 791

        (Tex.1991); see also Larson v. Langford, 41 S.W.3d 245, 249-50 (Tex.App.– Waco

        2001, pet. denied).

                  XI.    EXEMPLARY DAMAGES – NO STATUTORY CAP

119.    Plaintiff Ramachandran hereby adopts all above factual allegations herein in haec verba.

120.    A Plaintiff who successfully prosecutes a suit for fraud can recover actual and exemplary

        damages under Section 41.003(a)(1) of the Texas Civil Practice and Remedies Code, as

        well as § 27.01(b)&(c) of the Texas Business and Commerce Code. Plaintiff seeks

        exemplary damages as provided for by this same section, because the Defendants

        perpetrated a fraud upon him and acted with malice with respect to the Plaintiff. The

        Defendants, with the intent to harm and defraud the Plaintiff, engaged in outrageous

        conduct, absorbing the Plaintiff’s unpaid commissions into the company’s coffers.


Ramachandran v. GetixHealth et al                                                        Page 30 of 34
       Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 31 of 34


                              XII.    CONDITIONS PRECEDENT

121.    All conditions precedent to Plaintiff’s recovery have occurred or have been performed as

        required by law.

                                        XIII.     DAMAGES

122.    The damages under Section 1981 and Title VII consist of back-pay, front-pay (or

        reinstatement), compensatory damages, punitive damages, attorney’s fees, and costs.

        Each component is explained below:

123.    BACK PAY. Prevailing claimants under the anti-discrimination laws may recover lost

        back-pay and benefits. See Miller v. Raytheon Co., 716 F.3d 138, 146 (5th Cir. 2013).

        The purpose of back pay is to “make whole the injured party by placing that individual in

        the position he or she would have been in but for the discrimination.” Sellers v. Delgado

        Cmty. Coll., 839 F.2d 1132, 1136 (5th Cir. 1988).

124.    FRONT PAY. “Front pay refers to future lost earnings.” Wal-Mart Stores v. Davis, 979

        S.W.2d 30, 45 (Tex. App.–Austin 1998, pet. denied). Regarding the calculation of front-

        pay, the Fifth Circuit has stated that “[f]ront pay is . . . calculated from the date of

        judgment to age 70, or the normal retirement age, and should reflect earnings in mitigation

        of damages.” Patterson, 90 F.3d at 936 n. 8 (citing J. Hardin Marion, Legal and Equitable

        Remedies Under the Age Discrimination in Employment Act, 45 MD.L.REV. 298,

        330–334 (1986)). See also Blum v. Witco Chem. Corp., 829 F.2d 367, 374 (3d Cir. 1987)

        (“In calculating a front pay award, the jury must consider the expected future damages

        caused by defendant’s wrongful conduct from the date of judgment to retirement.”).

125.    COMPENSATORY DAMAGES. Ms. McClain has suffered future pecuniary losses,

        emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and


Ramachandran v. GetixHealth et al                                                        Page 31 of 34
       Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 32 of 34


        other nonpecuniary losses, for which she seeks recovery in this lawsuit under Section 1981

        and Title VII. See, e.g., Salinas v. O'Neill, 286 F.3d 827, 833 (5th Cir. 2002) (affirming

        $150,000.00 compensatory damages award under Section 1981 where the plaintiff did not

        receive a position because of his race); 42 U.S.C. § 1981A(a)(1) (providing for

        compensatory damages for such harms under Title VII).

126.    PUNITIVE DAMAGES. The Defendants intentionally acted with malice and reckless

        indifference to Ms. McClain’s federally protected civil rights, thus justifying awards of

        punitive damages under Section 1981 and Title VII. See, e.g., Abner v. Kansas City

        Southern Railroad Co., 513 F.3d 154, 164 (5th Cir. 2008) (affirming $125,000.00

        punitive damages awards to each plaintiff under Section 1981, even though each plaintiff

        was awarded only $1.00 in actual damages, and strongly suggesting that any punitive

        damages award up to $300,000.00 per plaintiff would have been appropriate even in the

        absence of any actual damages); Hampton v. Dillard Dept. Stores, 18 F. Supp. 2d 1256

        (D. Kan. 1998) (awarding the plaintiff $1,100,000 in punitive damages in a Section 1981

        race discrimination case); 42 U.S.C. § 1981A(a)(1) (providing for punitive damages under

        Title VII when the discrimination is shown to be with “malice or reckless indifference”).

        In Kolstad v. American Dental Ass’n, 527 U.S. 526, 119 S. Ct. 2118 (1999) the U.S.

        Supreme Court, interpreting Title VII, held that to satisfy the “malice or reckless

        indifference” requirement, the plaintiff does not have to prove that the violation was

        egregious or outrageous. Id. at 535-36.

127.    All that is required is proof that the employer knew that it was acting in the face of a

        perceived risk that its actions were in violations of the law’s prohibition against

        discrimination. Id.; see also Schexnayder v. Bonfiglio, 167 Fed. Appx. 364, 368 (5th Cir.


Ramachandran v. GetixHealth et al                                                      Page 32 of 34
       Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 33 of 34


        2006) (“a jury may award punitive damages pursuant to Title VII merely if the employer

        knew it may have been violating the law.”) (italics in original). This is crystalized by

        Schulmberger seeing fit to fly its Regional Human Resources Director, Ms. Kenebrew, to

        the work sites from it’s office in Shreveport, Louisiana – as well as it’s requirement that

        Mr. Miller attend mandatory anger management and behavior classes in light of his

        egregious treatment of his subordinates.

128.    ATTORNEY’S FEES. Attorneys fees are recoverable to a prevailing plaintiff under

        Section 1981 and Title VII. See Miller, 716 F.3d at 149 (affirming an award of attorneys’

        fees of $488,437.08 to the plaintiff in a single-plaintiff discrimination case that arose in

        Dallas); Lewallen v. City of Beaumont, 394 Fed. Appx. 38, 46 (5th Cir. 2010) (affirming

        an award of attorneys’ fees of $428,421.75 to the plaintiff in a single-plaintiff

        discrimination failure to promote case); Watkins v. Input/Output, Inc., 531 F. Supp. 2d

        777, 789 (S.D. Tex. 2007) (awarding prevailing plaintiff in a single-plaintiff discrimination

        case tried in Houston $336,010.50 in attorneys’ fees).

129.    Due to the unlawful discrimination and retaliation engaged in by the Defendant,

        Mr. Ramachandran has experienced concrete economic harm in economic damages, as

        well as emotional distress.

                                      XIV.    JURY DEMAND

        Mr. Ramachandran hereby demands a trial by jury.


                                          XV.      PRAYER

        Mr. Ramachandran asks that she be awarded a judgment against the Defendants for the

following:




Ramachandran v. GetixHealth et al                                                       Page 33 of 34
    Case 4:20-cv-03497 Document 1 Filed on 10/12/20 in TXSD Page 34 of 34


       a.     Actual damages including but not limited to pecuniary losses, non-pecuniary
              losses, Back-Pay, Front Pay, Compensatory Damages, Punitive Damages, and
              Exemplary Damages; in the sum of $850,000.00; and,

       b.     Prejudgment and post-judgment interest;

       c.     Attorney’s fees and court costs; and,

       d.     All other relief to which Plaintiff is entitled.

                                                       Respectfully Submitted,

                                                               /s/Julian Frachtman
                                                       H. Julian Frachtman
                                                       SDTX No. 2695031
                                                       SBN:24087536
                                                       tel: 832.499.0611
                                                       fax: 713.651.0819
                                                       Hfrachtmanlaw@gmail.com
                                                       3100 Richmond, Ste 203
                                                       Houston, Texas 77098

                                                       ATTORNEY FOR PLAINTIFF
                                                       MR. DEV RAMACHANDRAN




Ramachandran v. GetixHealth et al                                                    Page 34 of 34
